Opinion op the Court by
Judge Peters:
The appellee was indicted in the court below for the crime of robbery, and a demurrer having been sustained to the indictment, the Commonwealth has appealed.'
*133The indictment charges that the defendant
“ feloniously took a pistol and powder born, the property of Robert Barnett, from him, and in his presence, and against his will, and by putting him in fear of some immediate injury to his person.”
After a careful examination, we have failed to find any fact material to constitute the crime of robbery as defined by the common law omitted in this indictment, and do not perceive the ground upon which the demurrer was sustained.
Wherefore, the judgment of the court below is reversed, and the cause remanded, with directions to overrule the demurrer to the indictment, and for further proceedings consistent with this opinion.